Citation Nr: 1810696	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.: 14-06 765 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from June 1986 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a 30 percent evaluation effective October 15, 2010.

In July 2015, this matter was remanded by the Board for further development.  It is now ready for adjudication.


FINDING OF FACT

The most probative evidence demonstrates that the Veteran's service-connected PTSD is manifested by symptoms such as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for PTSD are not met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code (DC) 9411 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of the available service treatment records, private treatment records, and VA treatment records.

In this case, the Veteran was afforded VA examinations in November 2011 and September 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the September 2015 VA examination.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remand (with regard to the claim for service connection for a low back disability).  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Increased Rating Claim

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical and industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations for various psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a 10 percent rating for adjustment disorder is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A rating of 30 percent is assigned when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 
A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." Id.  

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.  

A GAF scale score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but the Veteran is generally functioning "pretty well," has some meaningful relationships.

A GAF score of 71-80 is defined by symptoms that are transient and expectable reactions to any psychosocial stressors.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in April 2014, therefore the claim is governed by DSM-V.

Nonetheless, the Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2017).  We also carefully look at the Veteran's statements.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

When it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In this case, the Veteran has claimed that his service-connected PTSD is more severe than his current 30 percent evaluation.

Turning to the merits of the claim, the record includes private treatment records from psychiatrist Dr. H.J. include a November 2010 report which shows that the Veteran presented with complaints of nightmares, depressed mood, disturbing memories about service, sleep problems, and difficulty concentrating.  

On mental status examination, he seemed very anxious, restless and maintained good eye contact.  Speech was normal and mood was anxious and depressed.  Affect was congruent to mood.  Thought process was goal-directed and logical.  He was alert and oriented.  Attention and concentration were slightly affected.  Insight and judgment were fair.  PTSD, chronic and major depressive disorder, moderate to severe was diagnosed and a GAF score of 39 was assigned.

In December 2010, he denied any psychosis or delusions.  In March 2011, he was anxious, sad, and appeared disheveled.
 
On November 2011 VA initial PTSD Disability Benefits Questionnaire (DBQ), the examiner had been employed for the past 4 years as a truck driver and described his relationship with his co-workers and supervisor as fair.  He had not lost any time from work.  Treatment of his PTSD included medication and psychotherapy with a minimal response.  He had not been hospitalized for treatment of his psychiatric disorder and had not received treatment for PTSD since 2010.  However, he reported that his PTSD had been in decline since 2010.

After a thorough examination, the examiner diagnosed PTSD and opined that it was best summarized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally; criteria which warrant the assignment of a 30% disability evaluation.

The examiner noted that there had been some major social function changes since the Veteran developed his mental condition.  For example, there was social isolation due to difficulty managing his anger in social situations.  Regarding sports activities, he participated in football and had a good relationship with others involved.  Although he was married, his relationship lacked intimacy and his wife was distant.  However, he described the relationship as good.  His parents were divorced and he described his pre-military relationship with his father as estranged, but he became closer to his father after service.  He had a continued good relationship with his mother.  He had six siblings with whom he described his relationship as "fine," but he was closer to his sister and youngest brother.

VA treatment records include a July 2012 report which shows that the Veteran complained of flashbacks and nightmares.  He was employed as a truck driver.   He had sleep problems, angry outbursts, and frustration.  His wife noticed that he had become distant and disconnected.  He had suicidal ideations in the past and recently had brief thoughts regarding suicide.  However, he said that none of his thoughts were serious in any way due to the fact that he had a young son.  He never had a suicidal plan or homicidal ideation.  He was employed as a truck driver at that time.
 
On mental status examination he was well-groomed with normal speech and normally reactive mood and affect.  Thought processes were logical and linear.  He had suicidal ideation, plan, or intent in the past, but none currently.  He had no visual or auditory hallucinations and insight and judgment were good.  He was assigned a GAF score of 65.

Another July 2012 report indicates that he presented with worsening irritability, aggression, and road rage. 

In August 2012, on mental status examination he was clean and casually dressed with good eye contact.  Speech was normal and mood was euthymic with reactive affect.  There was no looseness of associations or flight of ideas.  There was no suicidal or homicidal ideation or plan.  Visual and auditory hallucinations were not evidence.  There were no delusions, he was oriented times four with good insight and judgment.  He was assigned a GAF score of 62.

In October 2012, on mental status examination he was clean with good eye contact.  Speech was normal and mood was improved.  Affect was reactive.  His thought process was linear and goal-directed.  There were no delusions, obsessions or overvalued ideas.  There were no suicidal or homicidal ideations.  Insight and judgment were good.

In March 2013 to September 2013, on mental status examination he was clean and made good eye contact.  Speech was normal.  Mood varied from euthymic to good.  Affect ranged from reactive to congruent with topic.  Thought content was negative for delusions, obsessions, or overvalued ideas.  There were no suicidal or homicidal ideations.  Insight and judgment were good.  The Veteran was assigned a GAF score of 62.

In March 2014, on mental status examination he was dressed in appropriate clothing with good eye contact.  Speech was normal.  His mood was down due to headaches with a subdued affect.  His thought process was linear and goal-directed and there was no delusions, obsessions, or overvalued ideas or hallucinations of any kind.  There were no suicidal or homicidal ideations.  Insight was good and judgment was intact.

A June 2014 note indicates that he reportedly last worked in October 2013 after receiving workers' compensation for carpal tunnel.  He had continued nightmares and felt distant from others.  He was irritable, had difficulty focusing and concentrating, and anger outbursts were possible.  With regard to suicidal ideations, he thought of death and felt very depressed. 

On mental status examination, he appeared his stated age wearing casual attire.  He was cooperative.  Speech was normal.  He had anxiety and depression, but his affect was congruent to his mood.  His thought process revealed no flight of ideas or looseness of associations or circumstantial thought.  He denied auditory, visual and tactile hallucinations.  There were no suicidal or homicidal ideations.  PTSD and major depressive disorder were diagnosed and a GAF score of 45 was assigned. 

An October 2014 note indicates that not much had changed since his prior visit.  His GAF score remained at 45.  

Records dated in January 2015 and April 2015 reflect that the Veteran had continued employment as a waste truck driver.  He had anxiety and continued hypervigilance and a depressed mood.  He denied audiovisual and suicidal and homicidal ideations, injurious behavior, paranoia, and delusions.  On mental status examination, he wore casual attire and was cooperative.  Speech was normal.  He had anxiety and depression with congruent affect.  There was no flight of ideas or looseness of association.  With regard to thought content he denied auditory, visual, and tactile hallucinations.  However, he reported seeing images of moving objects at the edges of his sight.  There was obsessive thought about being safe.  In August 2015, he reported that he was distant from his wife who resided in a different part of the house.

Pursuant to the Board's remand, on September 2015 VA PTSD DBQ examination, with regard to his family history, the Veteran described the relationship with his family as "alright."  He denied being in an intimate relationship with his wife.  They resided together, but slept in different rooms.  They had a 7 year old son with whom he was not as close as he would like to be.  The couple talked about divorce, but stayed together due to finances.  He denied any additional romantic relationships since at least 2011.  

He was friends with a few guys from the neighborhood and while they used to ride motorcycles, they stopped over the past few years.  He denied enjoying any activities, but said he worked a lot and tried to hand out with his son.  He attended classes at a technical community college and held a job in solid waste services since May 2015.

The Veteran characterized his symptoms as worse than before, including tolerance which had shortened and less sleep.  He reiterated that he had a short fuse.  He complained of being irritable/angry and having a depressed mood all of the time.  He endorsed difficulty concentrating and poor memory.  With regard to suicidal ideation, he stated that he sometimes had thoughts of death and recently had thoughts of harming himself, but denied any current thoughts of wanting to commit suicide.  He stated that he did in fact develop a plan to commit suicide, but smiled as he reported this and was unwilling to provide any details and denied sharing any plan with past providers.  He had thought of suicide one week ago, but denied having serious thoughts in any way and said that he would never commit suicide due to his son.  He endorsed panic attacks.

On mental status examination, he presented with good hygiene and grooming and was dressed casually.  Speech was normal and he was alert, attentive and was oriented times four.  Memory was intact.  He presented with abstract reasoning and 
thought processes were logical and organized.  There was no evidence of delusional thought content (i.e. inaccurate yet fixed held beliefs) or perceptual disturbances (e.g. auditory or visual hallucinations).

The Veteran characterized his current mood as "alright."  While he
generally presented with a mildly sad affect, he intermittently joked with this examiner, laughed and smiled at times, asked several questions, and engaged in conversation.  He described his mood over the past month as "up and down, more down."  He denied any current suicidal ideations or intentions, but reiterated he had suicidal thoughts within the past week.

The examiner opined that his symptoms were mild based on his current functioning which resulted in some impairment in daily functioning; although, it appeared he was generally functioning quite well and had some meaningful interpersonal relationships.  For example, he described close relationships with several people, including his son, a cousin, and several friends and engaged in a few enjoyed activities (e.g., spending time with his son and his friends).  In addition, he was attending school while also pursuing full-time employment and had maintained his current job for approximately 5 months.  However, it appeared that his mental health symptoms had impacted his daily life in that he tended to be somewhat isolative from others, had some difficulty maintaining relationships, was highly irritable, had a decreased interest in activities, and had difficulty sleeping which resulted in fatigue. 

As it directly related to work, the examiner opined that he would potentially experience some difficulties getting along with co-workers and/or supervisors due to his irritability, although he denied this during the clinical interview.  The examiner opined that he may some impairment in work tasks secondary to difficulty concentrating, although he did not describe this symptom to be overly problematic for him on a daily basis.  The Veteran stated his current mental health symptoms impacted his day-to-day functioning.

The examiner opined that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication; criteria warrant the assignment of a 10 percent disability evaluation.

Notably, with regard to behavioral observations, the examiner noted that the Veteran was compliant during the evaluation, but appeared to be grossly embellishing his mental health symptoms and related functional impairments, both on current testing and during the clinical interview.  His responses to testing measures indicated an extremely high likelihood of gross embellishment of symptoms.  The examiner also noted a number of inconsistencies during the clinical interview.  Based on his test results and the inconsistent information during the clinical interview, the Veteran was deemed a poor/unreliable informant by the examiner.

Due to concerns about embellishment of trauma-related symptoms, the Veteran was administered a symptom validity test specifically designed to assess for identifying simulated symptoms of PTSD.  The Veteran's score on this measure was nearly three and one-half times the suggested cutoff score for screened malingering and "well-above" even the average performance of malingerers.  Consequently, it appeared that he engaged in a fairly unsophisticated effort to embellish trauma-related symptoms on this measure, and the validity of the Veteran's self-report and performances on other testing were highly questionable.

The record includes a May 2016 private assessment summary psychologist Dr. C.C. shows that the Veteran presented with complaints of feeling that he could be killed at any time.  He continued to be haunted by service-related events.  The psychologist opined that the Veteran suffered from occupational and social impairments, with deficiencies in most areas such as family relations, thinking and mood, due to his symptoms which interfere with routine activities; criteria which warrant the assignment of a 70 percent disability evaluation.  The psychologist noted that the Veteran was intermittently illogical in a nearly continuous panic or depression, affecting his ability to function independently or appropriately.  He also exhibited impaired impulse control such as unprovoked irritability.

VA treatment records include a June 2016 report which shows that the Veteran complained of nightmares, hypervigilance, and irritability.  There were chronic intermittent fleeting suicidal ideations with planning or intent.  On mental status examination, he was well-groomed with good eye contact.  He was calm and cooperative and engaged, though a little wary and tended to be a positive endorser.  Speech was normal and mood was middle of the road.  Affect was euthymic and a little distant.  Thought processes were linear and logical.  He denied suicidal and homicidal ideation, plan, or intent.  There was no evidence of psychosis and insight was good.  Judgment was appropriate.  

In August 2016, he reported a full range of PTSD symptoms, although he had irritability he stated that he "didn't go off as bad."  He had hypervigilance, intrusive memories, and flashbacks.  Sleep was poor.  He had depression, anhedonia, and low energy and was occasionally hopeless.  He described chronic intermittent suicidal ideations with no plan or intent and denied suicidal ideations.

On mental status examination, he was well-groomed with casual dress and good eye contact.  He was pleasant and cooperative with normal speech.  Mood was good with euthymic and reactive affect.  Thought processes were logical and sequential.  There was no evidence of suicidal or homicidal ideation or psychosis.  Insight was intact and judgment was good.  

Applying the relevant criteria, the Board finds that for the period on appeal an evaluation in excess of 30 percent is not warranted.  There is no indication that the Veteran has symptoms such as (for example only) circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; or impaired abstract thinking. 
Moreover, while the Veteran may have had symptoms such as disturbances of motivation and mood and difficulty in maintaining effective relationships, which includes his somewhat strained relationship with his wife, the evidence, taken as a whole, presents a disability picture indicative of a 30 percent evaluation.  In this regard, the Board acknowledges that the record reflects that in June 2014 the Veteran had thoughts of death, complained of seeing images of moving objects at the edges of his sight in 2015, and described chronic intermittent suicidal ideations with no plan or intent and denied suicidal ideations in April 2016.  However, the record overall shows that the Veteran denied suicidal ideations and hallucinations during the period on appeal. 

The Veteran's GAF scores have ranged from 39 in November 2010, indicative of some impairment in reality testing or communication; a GAF score of 62 from July 2012 to September 2013 and a GAF score of 65 in July 2012, indicative of some mild symptoms; and GAF scores of 45 and 62 from June 2014 to October 2014, indicative of serious to moderate symptoms.  Considering these scores, it appears that the Veteran's PTSD may have improved during the period on appeal.  Specifically, on November 2011 VA examination the examiner opined that the Veteran's symptoms supported a 30 percent rating.  However, on September 2015 VA examination the examiner opined that the Veteran's symptoms supported no more than a 10 percent rating.  

The Board has considered the May 2016 private evaluation which Dr. C.C. opined supports a 70 percent rating.  However, this evaluation is unsupported by the evidence of record.  A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  This is simply not supported by the evidence of record.  The Veteran himself reported a good relationship with siblings and his mother, an improved relationship with his father, and maintained relationships with his son and wife.  He also maintained full-time employment as a truck driver.  Accordingly, the May 2016 opinion is afforded little probative value.

Moreover, the September 2015 VA examiner examining physician indicated that on examination the Veteran engaged in a fairly unsophisticated effort to embellish trauma-related symptoms on this measure, and the validity of the Veteran's self-report and performances on other testing were highly questionable.  This suggests that the Veteran was an unreliable historian.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  For this reason, the Board finds that on September 2015 VA examination the Veteran was not credible in reporting his psychiatric symptoms for purposes of his VA claim for benefits. 

The Board fully recognizes that the listed symptoms for a 50 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Overall, occupational and social impairment, with reduced reliability and productivity, as contemplated by the rating criteria, is simply not shown or even approximated.

It is important for the Veteran to understand that the Board has not discounted his statements.  It is also important for the Veteran to understand that a disability evaluation of 30 percent will cause him many problems and that this fact is not in dispute.  If there were no problems associated with his disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 30 percent evaluation, let alone a 50 percent rating.  The Veteran's statements to medical providers in many respects support a 30 percent evaluation, not a 50 percent finding.  In this regard, some of the evidence cited above, to specifically include the September 2015 VA examination, would not support the current rating, however, in taking into consideration the Veteran's statements, a 30 percent rating can be justified, but not more. 

The critical question in this case is whether the problems the Veteran has believably cited meet an even higher, 50 or 70 percent, level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial evaluation higher than 30 percent for his psychiatric disability. 

The Veteran is competent to report his current psychiatric symptoms as these observations come to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's subjective statements with regard to the severity of his psychiatric disability.

In sum, the totality of the evidence fails to support the assignment of an initial rating higher than 30 percent for the Veteran's service-connected PTSD at any time during the appeal period.  Thus, the Board finds that a higher initial evaluation of 50 percent is not warranted. 38 C.F.R. § 4.130, Diagnostic Code 9411.


ORDER

An initial evaluation higher than 30 percent for service-connected PTSD, is denied.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


